DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-13 are pending in this application.
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 07/20/2022 is/are in compliance with the provisions of 37 C.F.R. § 1.97.  Accordingly, the IDS has/have been considered by the examiner.
Response to Amendment
Claims 1-13 are amended.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Judy Naamat on 08/10/2022.
The application has been amended as follows: Claim 11 is amended to recite: A method for overcurrent protection of a microgrid having a voltage transformer and a current transformer, the method comprising: 	detecting a current direction in a downstream direction or an upstream direction, the downstream direction being towards a feeder of the microgrid and the upstream direction being towards a busbar of the microgrid; 	determining a measured voltage (Vm) at the bus bar or feeder of the microgrid, the measured voltage (Vm) corresponding to a minimum value of phase-to-phase voltages and phase-to-neutral voltages; 	setting an upper overcurrent threshold when the measured voltage (Vm) is above a threshold voltage (Vs); 	setting a lower overcurrent threshold when the measured voltage (Vm) is below the threshold voltage (Vs); 	detecting an overcurrent from the current transformer based on the setting of the overcurrent threshold; 	tripping a timer for a first time period when an upstream current direction and an overcurrent are detected; 	tripping the timer for a second time period when a downstream current direction and an overcurrent are detected; 	generating a first trigger signal when the timer ends after the first time period and a second trigger signal when the timer ends after the second time period, wherein the first delay time period is different from the second delay time period and a switchgear of the microgrid is controlled by the first and second trigger signals.Claim 12 is canceled.
Response to Arguments
Applicant’s arguments, see Applicant Arguments/Remarks Made in an Amendment, filed 01/04/2022, with respect to claims 1-11 and 13 have been fully considered and are persuasive.  The rejection of claims 1-11 and 13 has been withdrawn. 
Allowable Subject Matter
Claims 1-11 and 13 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims 1-11 and 13 are allowable because prior art fails to teach or suggest, either alone or in combination all of the limitations of claim 1, especially a voltage transformer and a current transformer, a voltage controlled overcurrent detector arranged for detecting an overcurrent from the current transformer above an overcurrent threshold; and a timer arranged for generating a first trigger signal with a first delay time period when a downstream current direction and an overcurrent are detected and a second trigger signal with a second delay time period when an upstream current direction and an overcurrent are detected, wherein the first delay time period is different from the second delay time period and a switchgear of the microgrid is controlled by the first and second trigger signals. Claims 2-10 are allowed based on their dependency on claim 1. Claim 11 is allowed mutatis mutandis the reasons for claim 1 above. Claim 13 is allowed based on its dependency on claim 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN J COMBER whose telephone number is (571)272-6133. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V Tran can be reached on 5712701276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN J COMBER/Primary Examiner, Art Unit 2839